Exhibit 10.1

 

SEPARATION AGREEMENT WITH WAIVER AND RELEASE OF CLAIMS

﻿

This Separation Agreement with Waiver and Release of Claims (“Agreement”) is
made by and between Maarten O. Jager (“Executive”) and PriceSmart, Inc. (the
“Company”) (collectively referred to as the “Parties” or individually referred
to as a “Party”).

﻿

RECITALS

﻿

WHEREAS, Executive is employed by the Company pursuant to an Employment
Agreement between Executive and the Company, dated April 24, 2018 (the
“Employment Agreement”);

﻿

WHEREAS, Executive shall resign effective January 10, 2020 (the “Termination
Date”), subject to the terms and conditions set forth in this Agreement;

﻿

WHEREAS, Executive is not entitled to severance benefits under the Employment
Agreement in the event of a resignation; however, in exchange for the promises
set forth herein, the Company shall provide the equivalent of the severance
benefits provided under Section 5(b) of Executive’s Employment Agreement, as
further described in this Agreement; 

﻿

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined in the Waiver and
Release of Claims, including, but not limited to, any and all claims arising out
of or in any way related to Executive’s employment with or separation from the
Company;

﻿

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

﻿

1.    Transition Period.  During the period (the “Transition Period”) beginning
on the date hereof (the “Transition Date”) and ending on the Termination Date,
Executive will continue to be employed by the Company and will work towards: (a)
the orderly transition of Executive’s responsibilities to other Company
employees, including cooperation with CEO, other Company Executives and
Executive’s successor; (b) preparing a mutually-agreed upon public statement
explaining Executive’s decision to resign; and (c) preparing a resignation
announcement and communication of public statement in the earnings press release
to be issued on October 29, 2019 and on the earnings call of October 30, 2019.  
 During the Transition Period, Executive will continue to receive his base
salary and participate in applicable employee benefit plans.  Effective as of
the Termination Date, Executive agrees that he shall have resigned from all
board and officer positions with the Company and its subsidiaries and affiliates
as of the Termination Date, and shall execute all documents or notices requested
by the Company or any of its subsidiaries or affiliates to effectuate such
resignation.  Nothing in this Agreement limits the Company from terminating this
Agreement for just cause during the Transition Period.  

﻿

2.    Separation Benefits.  Provided Executive signs this Agreement, signs and
does not revoke the Waiver and Release of Claims attached as Exhibit A (the
“Release”) in the time provided for therein, and Executive satisfactorily
performs the transition responsibilities pursuant to Section 1, Executive will
receive the following payments and benefits (the “Separation Benefits”):

﻿

a.    If a Bonus Program is in existence, the Company shall pay the Executive
any accrued but unpaid Bonus earned for the relevant bonus year, including any
pro rata portion thereof earned as of the Termination Date (which payment shall
be made at the time all other bonuses are paid pursuant to the Company’s Bonus
Program). The Pro-Rata Bonus, if any, shall be paid in accordance with the
Company’s applicable Bonus Program, to the extent such a Program exists;





--------------------------------------------------------------------------------

 

b.    Subject to the timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company shall continue to contribute to the premium cost of the Executive’s
participation and that of his eligible dependents’ in the Company’s group health
plan (to the extent permitted under applicable law and the terms of such plan)
which covers the Executive (and the Executive’s eligible dependents) for a
period of twelve (12) months, provided (x) the Executive pay the remainder of
the premium cost of such participation by payroll deduction (if any), (y) the
Executive is eligible and remains eligible for COBRA coverage; and (z) the
Executive reports to the Company on a monthly basis any health care premium
payments received from another employer during such twelve-month period, as such
amounts shall be deducted from any Company-paid COBRA premium contribution. If
the reimbursement of any COBRA premiums would violate the nondiscrimination
rules or cause the reimbursement of claims to be taxable under the Patient
Protection and Affordable Care Act of 2010, together with the Health Care and
Education Reconciliation Act of 2010 (collectively, the “Act”) or Section 105(h)
of the Code, the Company paid premiums shall be treated as taxable payments and
be subject to imputed income tax treatment to the extent, necessary to eliminate
any discriminatory treatment or taxation under the Act or Section 105(h) of the
Code. If the Executive’s participation or that of his eligible dependents’
participation would give rise to penalties or taxes against the Company under
the Act, as determined by the Company in its sole discretion, the Company shall
instead make cash payments to the Executive over the same period in monthly
installments in an amount equal to the Company’s portion of the monthly cost of
providing such benefits under its group health plan for such period; and

﻿

c.    The Company shall pay the Executive severance in an amount equal to
$600,000 in twenty-four (24) equal installments (totaling twelve months). The
installments of severance hereunder shall commence in the calendar month
following the month in which the Release Effective Date occurs. 

﻿

d.    The Company shall pay the Executive a cash bonus of $115,000 payable in
the Company’s first payroll after the Release Effective Date,  subject to
Executive’s fulfilling his obligations during Transition Period

﻿

3.    Accrued Obligations and Benefits.  Executive’s health insurance benefits
shall cease on the Termination Date, subject to Executive’s right to continue
his health insurance under COBRA.  Except as otherwise provided for herein,
Executive’s participation in all benefits and incidents of employment,
including, but not limited to, vesting in equity-based awards, perquisites of
employment, and the accrual of bonuses, vacation, and paid time off, shall cease
as of the Termination Date.  Executive will receive his earned but unpaid base
salary, unpaid expense reimbursements, and any vested benefits accrued through
the Termination Date including without limitation accrued but unused
vacation/PTO on or before the time required by law, but in no event more than
thirty (30) days following the Termination Date.

﻿

4.    Payment of Salary and Receipt of All Benefits.  Executive acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, premiums, leaves,
housing allowances, relocation costs, reimbursable expenses, commissions, stock,
restricted stock, restricted stock units, stock options, vesting, and any and
all other benefits and compensation due to Executive, up to the date of
Execution of this Agreement.

﻿

5.    Continuing Obligations. Executive shall continue to be subject
restrictions set forth in Sections 8, 9, and 10 of the Employment Agreement,
including a covenant to maintain confidentiality regarding Company matters and
separation arrangements, except to the extent required to be disclosed by law.





Page 2

--------------------------------------------------------------------------------

 



6.    Nondisparagement.  Executive represents that he has not made, and agrees
not to make any statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage or negatively impact the Company or
any of its subsidiaries or affiliates or their respective current and former
officers, directors, employees, shareholders, advisors, businesses or
reputations (the “Company Parties”). Executive further represents that he has
not made, and agrees not to make any disparaging, untrue or misleading
statements or representations with respect to the Company Parties. If Executive
is contacted by any governmental agency, investigator, or plaintiff’s counsel
with respect to or regarding the Company Parties or is contacted by any third
party with respect to pending or threatened litigation against the Company
Parties, Executive shall (i) not respond unless legally compelled to do so and
(ii) promptly notify the Company of such contact.  Notwithstanding the
foregoing, nothing shall preclude Executive from making truthful statements that
are required by applicable law, regulation or legal process.  Nothing in this
Section 6 is intended to limit Executive’s rights set forth in subsection 5 of
the Waiver and Release of Claims.   The Company agrees that if it is contacted
by future employers, it will confirm Executive’s title and dates of employment
only. 

﻿

7.    Breach.  Executive acknowledges and agrees that any material breach of
this Agreement including, without limitation, the provisions of the Employment
Agreement that remain in effect, shall entitle the Company immediately to
recover and/or cease providing the consideration provided to Executive under
this Agreement and to obtain damages.  In addition, the Company shall be awarded
its attorneys’ fees incurred if it prevails in any action against the Executive
to enforce this Agreement. 

﻿

8.    No Admission of Liability.  Executive understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive.  No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.

﻿

9.    Costs.  The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

﻿

10.    Arbitration. 

﻿

a.    All disputes between Executive (and Executive’s attorneys, successors, and
assigns) and the Company (and its affiliates, subsidiaries, shareholders,
directors, officers, employees, agents, successors, attorneys, and assigns)
relating in any manner to Executive’s employment or the termination of
Executive’s employment, including, without limitation, all disputes arising
under the Employment Agreement and this Agreement (“Arbitrable Claims”), shall
be resolved by final and binding arbitration to the fullest extent permitted by
law.  Arbitrable Claims shall include, but are not limited to, contract (express
or implied) and tort claims of all kinds, as well as all claims based on any
federal, state, or local law, statute, or regulation, excepting only claims
under applicable workers’ compensation law and unemployment insurance
claims.  By way of example and not in limitation of the foregoing, Arbitrable
Claims shall include any claims arising under Title VII of the Civil Rights Act
of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, and the Family Medical Leave Act, as well as all claims under
any applicable state or federal statute, and any claims asserting wrongful
termination, breach of contract, breach of the covenant of good faith and fair
dealing, negligent or intentional infliction of emotional distress, harassment,
discrimination, negligent or intentional misrepresentation, negligent or
intentional interference with contract or prospective economic advantage, fraud,
defamation, invasion of privacy, all claims related to disability and all wage
or benefit claims, including but not limited to claims for salary, bonuses,
profit participation, commissions, stock, stock options, vacation pay, fringe
benefits or any form of compensation.  Arbitration shall be final and binding
upon the Parties and shall be the exclusive remedy



Page 3

--------------------------------------------------------------------------------

 

for all Arbitrable Claims, except that the Parties may seek interim injunctive
relief and other provisional remedies in court as set forth in this
Agreement.  The Parties hereby waive any rights they may have to trial by jury
or any other form of administrative hearing or procedure in regard to the
Arbitrable Claims.

b.    Claims shall be arbitrated in accordance with the then-existing National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association (“AAA Employment Rules”), as augmented by this
Agreement.  Arbitration shall be initiated as provided by the AAA Employment
Rules, although the written notice to the other Party initiating arbitration
shall also include a statement of the claims asserted and all the facts upon
which the claims are based.  Either Party may bring an action in court to compel
arbitration under this Agreement and to enforce an arbitration
award.  Otherwise, neither Party shall initiate or prosecute any lawsuit or
administrative action in any way related to any Arbitrable Claim.  All
arbitration hearings under this Agreement shall be conducted at the AAA office
located nearest to San Diego, California.  The Federal Arbitration Act shall
govern the interpretation and enforcement of this Section.

c.    All disputes involving Arbitrable Claims shall be decided by a single
arbitrator.  The arbitrator shall be selected by mutual agreement of the Parties
within thirty (30) days of the effective date of the notice initiating the
arbitration.  If the Parties cannot agree on an arbitrator, then the complaining
Party shall notify the AAA and request selection of an arbitrator in accordance
with the AAA Employment Rules.  The arbitrator shall have only such authority to
award equitable relief, damages, costs, and fees as a court would have for the
particular claims asserted and any action of the arbitrator in contravention of
this limitation may be the subject of court appeal by the aggrieved Party.  No
other aspect of any ruling by the arbitrator shall be appealable, and all other
aspects of the arbitrator’s ruling shall be final and non-appealable.  The
arbitrator shall have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law.  The arbitrator shall be required to issue a written
arbitration decision, including the arbitrator’s essential findings, conclusions
and a statement of award.  The Company shall pay all arbitration fees in excess
of what the Executive would have to pay if the dispute were decided in a court
of law.  The arbitrator shall have exclusive authority to resolve all Arbitrable
Claims, including, but not limited to, whether any particular claim is
arbitrable and whether all or any part of this Agreement is void or
unenforceable.

d.    Notwithstanding the foregoing, in order to provide for interim relief
pending the finalization of arbitration proceedings hereunder, nothing in this
Section 10 shall prohibit the Parties from pursuing, a claim for interim
injunctive relief, for other applicable provisional remedies, and/or for related
attorneys’ fees in a court of competent jurisdiction in order to prevent
irreparable harm pending the conclusion of the arbitration.  In the event of any
alleged breach or threatened breach of this Agreement, the Executive hereby
consents and submits to jurisdiction in the State of California.

e.    If for any reason all or part of this arbitration provision is held to be
invalid, illegal, or unenforceable in any respect under any applicable law or
regulation in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other part of this arbitration provision or any other
jurisdiction, but this provision shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable part or parts of
this arbitration provision had never been contained herein, consistent with the
general intent of the Parties, as evidenced herein, insofar as possible.

11.    Cooperation.  Executive agrees to reasonably cooperate with the Company,
at reasonable times and places, with respect to all matters arising during or
related to Executive’s continuing or past employment, including but not limited
to all formal or informal matters in connection with any government
investigation, internal investigation, litigation, regulatory or other
proceeding which may have arisen or which may arise. The Company will reimburse
Executive for all reasonable out-of-pocket expenses (not





Page 4

--------------------------------------------------------------------------------

 



including lost time or opportunity or attorneys’ fees) incurred by Executive
fulfilling his obligations under this Section 11. 

﻿

12.    Section 409A Compliance.  All in-kind benefits provided and expenses
eligible for reimbursement under this Agreement shall be provided by the Company
or incurred by the Executive during the time periods set forth in this
Agreement. All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred. The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year.
Such right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.  Because the Executive is a “specified employee”
(as that term is used in Section 409A of the Code and regulations and other
guidance issued thereunder), any part of the Severance that constitutes
non-qualified deferred compensation under Section 409A of the Code shall be
delayed until the earlier of (A) the business day following the six-month
anniversary of the date his separation from service becomes effective, and (B)
the date of the Executive’s death, but only to the extent necessary to avoid
such penalties under Section 409A of the Code. On the earlier of (A) the
business day following the six-month anniversary of the date his separation from
service becomes effective, and (B) the Executive’s death, the Company shall pay
the Executive in a lump sum the aggregate value of the non-qualified deferred
compensation that the Company otherwise would have paid the Executive prior to
that date under this Agreement.  It is intended that each installment of the
Severance shall be treated as a separate “payment” for purposes of Section 409A
of the Code.

﻿

13.    Authority.  The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this
Agreement.  Executive represents and warrants that he has the capacity to act on
his own behalf and on behalf of all who might claim through him to bind them to
the terms and conditions of this Agreement.  Each Party warrants and represents
that there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

﻿

14.    Severability.  In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

﻿

15.    Acknowledgement.  The Executive acknowledges and agrees that he remains
bound by and subject to the terms of the Employment Agreement that survive
termination of his employment to the extent necessary to effectuate the terms
contained therein including, without limitation, Executive’s covenants of
confidentiality and non-solicitation, which covenants are reaffirmed
herein.  Such covenants include, without limitation, Executive’s agreement not
to use or disclose Confidential Information (as such term is defined in the
Employment Agreement).  The Executive acknowledges and agrees he has returned
all Company property and other tangible products and documents belonging to the
Company pursuant to Section 8(c) of the Employment Agreement.  

16.    Indemnity.  The Company acknowledges and agrees that Executive’s
Indemnity Agreement with the Company remains in full force and effect, and that
the Indemnity Agreement extends to the action titled Harari v. PricesSmart, Inc.
et al pending in the United States District Court for the Southern District of
California.  The foregoing shall not be interpreted to limit any rights of
indemnification the Company may owe Executive under law.

﻿

17.    Entire Agreement.  This Agreement, together with the terms of the
Employment Agreement that survive the termination of the Executive’s employment,
the Indemnity Agreement, as



Page 5

--------------------------------------------------------------------------------

 



modified herein, represents the entire Agreement and understanding between the
Company and Executive concerning the subject matter of this Agreement and
Executive’s employment with and resignation from the Company, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company.  

﻿

18.    Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and a duly authorized representative of the
Company.

﻿

19.    Governing Law.  This Agreement shall be governed by the laws of the State
of California, without regard for choice-of-law provisions. 

﻿

20.    Counterparts.  This Agreement may be executed in counterparts and by
facsimile or pdf, and each counterpart and facsimile or pdf shall have the same
force and effect as an original and shall constitute an effective, binding
agreement on the part of each of the undersigned.

﻿

{Signature Page Follows}

﻿





Page 6

--------------------------------------------------------------------------------

 



    IN WITNESS WHEREOF, the Parties have executed this Agreement on the
respective dates set forth below.

﻿

﻿

 

 

﻿

Executive, an individual

﻿

 

 

﻿

 

 

Dated: October 29, 2019

/S/ MAARTEN O. JAGER

﻿

Maarten O. Jager

﻿

 

 

﻿

 

 

﻿

PriceSmart, Inc.

﻿

 

 

﻿

 

 

Dated: October 29, 2019

By

/S/  FRANCISCO VELASCO

﻿

 

Francisco Velasco

﻿

 

EVP, General Counsel, Corporate Secretary and Chief Compliance Officer

﻿

 

 

﻿





Page 7

--------------------------------------------------------------------------------

 



Exhibit A

﻿

WAIVER AND RELEASE OF CLAIMS

﻿

1.    Executive agrees that the Separation Benefits and other covenants set
forth in the Agreement represent settlement in full of all outstanding
obligations owed to Executive by the Company and its current and former
officers, directors, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, insurers,
trustees, divisions, and subsidiaries, and predecessor and successor
corporations and assigns (collectively, the “Releasees”).  Executive, on his own
behalf and on behalf of his respective heirs, family members, executors, agents,
and assigns, hereby and forever releases the Releasees from, and agrees not to
sue concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, demand, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Executive may possess against any of the Releasees arising
from any omissions, acts, facts, or damages that have occurred up until and
including the Release Effective Date, including, without limitation:

﻿

a.    any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

﻿

b.    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company or ownership of
shares of stock of the Company, including, without limitation, any claims for
fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;

﻿

c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

﻿

d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967 (the “ADEA”); the Older Workers Benefit Protection
Act; the Executive Retirement Income Security Act of 1974; the Worker Adjustment
and Retraining Notification Act; the Family and Medical Leave Act; the
Sarbanes-Oxley Act of 2002; the Immigration Control and Reform Act; the
California Family Rights Act; the California Labor Code; the California Workers’
Compensation Act; and the California Fair Employment and Housing Act;

﻿

e.    any and all claims for violation of the federal or any state constitution;

﻿

f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

﻿

g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and





Page 8

--------------------------------------------------------------------------------

 



﻿

h.    any and all claims for attorneys’ fees and costs.

﻿

The releases described herein shall not be applicable to any claim(s) to
enforce, or for breach of, the Agreement.  The releases described herein also
shall not be applicable to future claims which do not yet exist.  Executive
agrees that the release set forth in this section shall be and remain in effect
in all respects as a complete general release as to the matters released.  This
release does not release claims that cannot be released as a matter of law.

﻿

2.    California Civil Code Section 1542; Unknown Claims.

﻿

a.    California Civil Code Section 1542.  Executive acknowledges that he has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

﻿

A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release, and that if known by him or her, would have materially
affected his or her settlement with the debtor or released party.

﻿

Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.

b.    Unknown Claims.  Executive acknowledges that he has been advised to
consult with legal counsel and that he is familiar with the principle that a
general release does not extend to claims that the releaser does not know or
suspect to exist in his favor at the time of executing the release, which, if
known by him, must have materially affected his settlement with the
release.  Executive, being aware of said principle, agrees to expressly waive
any rights he may have to that effect, as well as under any other statute or
common law principles of similar effect.

﻿

3.    No Pending or Future Lawsuits.  Executive represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees.  Executive
also represents that he does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against the Company or any of the other
Releasees.

﻿

4.    Limitations.  Nothing in the Agreement or this Waiver and Release of
Claims prohibits Executive from reporting possible violations of federal law or
regulation to any government agency or entity, including, but not limited to,
the Securities and Exchange Commission, the Equal Employment Opportunity
Commission (the “EEOC”), or any similar state agency, or making other
disclosures that are protected under the whistleblower provisions of applicable
law.  Executive does not need prior authorization of the Company to make any
such reports or disclosures and Executive is not required to notify the Company
that Executive has made such reports or disclosures.  Nothing in this Waiver and
Release of Claims shall affect the EEOC’s rights and responsibilities to enforce
the Civil Rights Act of 1964, as amended, the ADEA, the National Labor Relations
Act or any other applicable law, nor shall anything in this Waiver and Release
of Claims be construed as a basis for interfering with Executive’s protected
right to file a timely charge with, or participate in an investigation or
proceeding conducted by, the EEOC, the National Labor Relations Board (the
“NLRB”), or any other state, federal or local government entity; provided,
however, if the EEOC, the NLRB, or any other state, federal or local government
entity commences an investigation on Executive’s behalf, Executive specifically
waives and releases his right, if



Page 9

--------------------------------------------------------------------------------

 

any, to recover any monetary or other benefits of any sort whatsoever arising
from any such investigation or otherwise, nor will you seek or accept
reinstatement to Executive’s former position with the Company.  Moreover, in
accordance with California law, nothing in the Agreement or Waiver and Release
of Claims shall prohibit Executive from providing testimony in an
administrative, legislative or judicial proceeding regarding alleged criminal
acts or alleged sexual harassment when he has been required or requested to
attend the proceeding pursuant to Court order, subpoena, or written request from
an administrative agency or the legislature.

﻿

5.    Acknowledgements.  Executive acknowledges that he has carefully read and
fully understand this Waiver and Release of Claims.  Executive acknowledges that
he has not relied on any statement, written or oral, which is not set forth in
the Agreement or this Waiver and Release of Claims.  Executive further
acknowledges that he is hereby advised in writing to consult with an attorney
prior to executing this Waiver and Release of Claims; that he is not waiving or
releasing any rights or claims that may arise after the date of execution of
this Waiver and Release of Claims; that he is releasing claims under the ADEA;
that he executes this Waiver and Release of Claims in exchange for monies in
addition to those to which he is already entitled; that the Company gave
Executive a period of at least twenty-one (21) days within which to consider
this Waiver and Release of Claims and a period of seven (7) days following his
execution of this Waiver and Release of Claims to revoke his ADEA waiver as
provided below; that if Executive voluntarily executes this Waiver and Release
of Claims prior to the expiration of the 21st day, he will voluntarily waive the
remainder of the twenty-one (21) day consideration period; that any changes to
this Waiver and Release of Claims by Executive once it has been presented to
Executive will not restart the 21 day consideration period; and Executive enters
into this Waiver and Release of Claims knowingly, willingly and voluntarily in
exchange for the Separation Benefits.  To receive the Separation Benefits
provided in the Agreement, this Waiver and Release of Claims must be signed and
returned to Francisco Velasco, at the Company, at 9740 Scranton Road Suite #
125, San Diego, California  92121 or at, if by email delivery,
fvelasco@pricesmart.com, on, and not before, January 11,  2020.  Nothing in this
Waiver and Release of Claims constitutes a waiver any rights Executive has under
the Agreement.

﻿

6.    Revocation Right.  Executive may revoke his release of his ADEA claims up
to seven (7) days following his signing this Waiver and Release of
Claims.  Notice of revocation must be received in writing by Francisco Velasco,
at the Company, at 9740 Scranton Road Suite # 125, San Diego, California  92121,
or at, if by email delivery, fvelasco@pricesmart.com, no later than the seventh
day (excluding the date of execution) following the execution of this Waiver and
Release of Claims.  The ADEA release is not effective or enforceable until
expiration of the seven day period.  However, the ADEA release becomes fully
effective, valid and irrevocable if it has not been revoked within the seven day
period immediately following Executive’s execution of this Waiver and Release of
Claims.  The Parties agree that if Executive exercises his right to revoke this
Waiver and Release of Claims, then he is not entitled to any of the Separation
Benefits set forth in the Agreement.  This Waiver and Release of Claims shall
become effective eight (8) days after Executive’s execution if he has not
revoked his signature as herein provided (such date, the “Release Effective
Date”).

﻿

{signature page follows}





Page 10

--------------------------------------------------------------------------------

 



I hereby provide this Waiver and Release of Claims as of the date indicated
below and acknowledge that the execution of this Waiver and Release of Claims is
in further consideration of the Separation Benefits set forth in the Agreement,
to which I acknowledge I would not be entitled if I did not sign this Waiver and
Release of Claims.  I intend that this Waiver and Release of Claims become a
binding agreement by and between me and the Company if I do not revoke my
acceptance within seven (7) days.

﻿

﻿

__________________________________

Maarten O. Jager

﻿

Dated:  January 11,  2020



Page 11

--------------------------------------------------------------------------------